NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0616-15T1

JOAO ROCHA,

        Plaintiff-Appellant,

v.

STATE OF NEW JERSEY and
NEW JERSEY DEPARTMENT OF
TRANSPORTATION, their
agents, servants and/or
employees,

        Defendants-Respondents,

and

WAN-RU WU,

     Defendant.
_________________________________

              Argued May 8, 2017 – Decided June 2, 2017

              Before Judges Haas and Geiger.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-3348-
              13.

              Richard A.       Dunne     argued    the    cause    for
              appellant.

              Nicole   T.  Castiglione, Deputy  Attorney
              General, argued the cause for respondents
              (Christopher S. Porrino, Attorney General,
          attorney; Melissa H. Raksa, Assistant Attorney
          General, of counsel; Ms. Castiglione, on the
          brief).

PER CURIAM

     Plaintiff Joao Rocha appeals from the trial court's August

28, 2015 order granting summary judgment to defendants, State of

New Jersey and New Jersey Department of Transportation ("NJDOT").

We affirm.

                                I.

     We derive the facts from the summary judgment record.       This

matter arises out of a tragic motor vehicle accident occurring on

May 9, 2011 at approximately 10:00 p.m. in the northbound express

lanes of U.S. Routes 1 and 9 in Newark, New Jersey.        Defendant

Wan-Ru Wu was driving his sport utility vehicle from New York City

to a hotel in Newark.    Accompanying Wu were several passengers,

one of whom was providing directions.   Wu had never been to Newark

before, was unfamiliar with Routes 1 and 9, and did not know where

the hotel was located.

     After determining that he was lost, Wu stopped the car at a

gas station along Routes 1 and 9 for directions. Wu then proceeded

on Routes 1 and 9 South, but passed the hotel.    Wu then made a U-

turn at a traffic light and proceeded on Routes 1 and 9 North.

Still uncertain of where he was going, Wu turned onto a side street

and turned back onto Routes 1 and 9 South.       After driving some

                                2                            A-0616-15T1
distance, he took an overpass to reenter the local lanes of Routes

1 and 9 North.      After determining that he had once again missed

the hotel, Wu pulled his vehicle over to the right shoulder.            Wu

then proceeded to cross the local lanes, drive over a curb and

concrete island that separated the local lanes from the express

lanes of Routes 1 and 9 North, and proceeded southbound on the

express lanes of Routes 1 and 9 North.        Wu continued driving in

the wrong direction for twenty-eight seconds before colliding

head-on with plaintiff's vehicle that was heading northbound.

       Wu testified that he was tired, confused, and frustrated at

the time of collision.     He knew it was improper to drive over the

curb and concrete island, but did so anyway to save time getting

to the hotel.    He presumed that his sport utility vehicle could

traverse the curb and island easily because it was so low.

       Plaintiff suffered serious injuries from the accident.           He

brought action against Wu, the State, and NJDOT, alleging they

were   negligent.      Plaintiff   settled   his   claims   against   Wu.

Plaintiff claims that the State and NJDOT are liable under the New

Jersey Tort Claims Act ("the Act"), N.J.S.A. 59:1-1 to 12-3, for

an alleged dangerous condition created by the concrete island and

adjoining three-and-one-half-inch curb, and for failing to warn

drivers of the dangers they would confront if they attempted to



                                    3                            A-0616-15T1
mount, cross, or make a U-turn over the curbing separating the

local and express lanes of Routes 1 and 9.

     The local and express lanes of Routes 1 and 9 are separated

by a concrete island consisting of two vertical curbs on each side

with a span of concrete in between.         The most recent set of design

plans approved by the Office of the State Highway Engineer required

a height of four inches.      On the date of the incident, however,

the vertical curbing measured three-and-a-half inches.

     In 2010, the local lanes of Routes 1 and 9 North adjacent to

the vertical curb were milled and resurfaced.          This increased the

height of the roadway by one-half-inch, thereby decreasing the

exposed face of the vertical curb from four inches to three-and-

a-half inches.     However, the milling and resurfacing did not alter

or remove the vertical curb itself.

     NJDOT uses two national publications issued by the American

Association   of    State   Highway       and   Transportation   Officials

("AASHTO") as a source when formulating its own guidelines on curb

configurations.     One is AASHTO's publication, Geometric Design of

Highways and Streets (5th ed. 2004).             Plaintiff relies on the

following, somewhat misleadingly excerpted, language from that

publication: "Vertical curbs may be either vertical or nearly

vertical and are intended to discourage vehicles from leaving the



                                      4                            A-0616-15T1
roadway . . . [and] they range from 150 to 200 mm [6 to 8 in] in

height."   Id. at 320.    AASHTO actually recommends:

           Vertical curbs may be either vertical or
           nearly vertical and are intended to discourage
           vehicles from leaving the roadway. As shown
           in Exhibit 4-6A, they range from 150 to 200mm
           [6 to 8 in] in height. Vertical curbs should
           not be used along freeways or other high-speed
           roadways because an out-of-control vehicle may
           overturn or become airborne as a result of an
           impact with such a curb. Since curbs are not
           adequate to prevent a vehicle from leaving the
           roadway, a suitable barrier should be provided
           where redirection of vehicles is needed.

           [Ibid. (emphasis added).]

As we discuss, infra, this caveat regarding freeways and high-

speed roadways is an important aspect of the AASHTO recommendation

in the context of this case.

     The second is AASHTO's publication, Roadside Design Guide (3d

ed. 2006).   It contains the following similar relevant language

regarding curbs:

           Vertical curbs are defined as those having a
           vertical or nearly vertical traffic face 150
           mm [6 in.] or higher. These are intended to
           discourage   motorists   from   deliberately
           leaving the roadway.

                . . . .

           In general, curbs are not desirable along
           high-speed roadways. If a vehicle is spinning
           or slipping sideways as it leaves the roadway,
           wheel contact with a curb could cause it to
           trip and overturn.       Under other impact
           conditions, a vehicle may become airborne,

                                  5                         A-0616-15T1
            which may result in loss of control by the
            motorist. The distance over which a vehicle
            may be airborne and height above (or below)
            normal bumper height attained after striking
            a curb may become critical if secondary
            crashes occur with traffic barriers or other
            roadside appurtenances.

            [Id. § 3.4.1 at 3-14.]

     NJDOT publishes its own roadway design manual (the "Design

Manual").     The   Design   Manual   in   effect   at   the   time   of   the

resurfacing and milling project provided:

            When resurfacing adjacent to curb, the curb
            should   not   be   removed   unless   it   is
            deteriorated or the curb face will be reduced
            to less than 3 inches. A curb face less than
            3 inches is permissible, provided drainage
            calculations indicate the depth of flow in the
            gutter does not exceed the remaining curb
            reveal.

            [Id. § 5.6.4, at 5-9 to 5-10.]

     With regard to curb height, the Design Manual in effect at

the time of the accident stated that for new installations of

vertical curb, the curb height shall not exceed four inches for

posted speeds greater than forty miles per hour.          Id. at 5-9.      For

posted speeds less than or equal to forty miles per hour, the

desirable curb height is four inches.        Ibid.

     The Design Manual also provides:

            New installation of vertical       curb shall not
            be constructed on freeways        and Interstate
            highways; and are considered       undesirable on
            other high-speed arterials.       When accidently

                                      6                               A-0616-15T1
           struck at high speeds, it is difficult for the
           operator to retain control of the vehicle. In
           addition, most vertical curbs are not adequate
           to prevent a vehicle from leaving the roadway.

           [Id. § 5.6.2 at 5-9.]

     Following the completion of discovery, the State and NJDOT

moved for summary judgment on several grounds.          First, they

asserted design immunity under N.J.S.A. 59:4-6(a).     Second, they

contended that the curb and concrete island did not constitute a

"dangerous condition."   N.J.S.A. 59:4-2(a).   Third, they contended

that their conduct was not "palpably unreasonable."         N.J.S.A.

59:4-2.

     After setting forth the operative facts in detail, the judge

concluded that there were no genuine issues of material fact in

dispute.   The judge also described the legislative scheme and

pertinent liability and immunity provisions of the Act.        After

reciting the arguments of counsel, the judge        engaged in the

following analysis in granting summary judgment to the State and

NJDOT in her bench ruling:

                And giving the plaintiff the benefit of
           all the inferences the only evidence is that
           the height of the curb was effectively
           decreased as a result of the roadway
           resurfacing which amounts to a half an inch.
           And that this defect was contemplated by the
           designers of state roadways and that the
           Roadway Design Manual provides that a height
           of 3.5 inches under these circumstances is
           acceptable.

                                   7                         A-0616-15T1
                And this court finds that there are no
           issues of fact in dispute that would preclude
           the   granting  of   summary  judgment.   I'm
           persuaded by defendant's arguments. Summary
           judgment is, therefore, granted.

                                           II.

       Our review of a ruling on summary judgment is de novo,

applying the same legal standards as the trial court.                       Nicholas

v. Mynster, 213 N.J. 463, 477-78 (2013).                      Summary judgment is

appropriate      where       "the   pleadings,        depositions,       answers    to

interrogatories        and    admissions         on   file,   together     with    the

affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to

a judgment or order as a matter of law."                  R. 4:46-2(c).      Because

the trial court granted summary judgment to the State and NJDOT,

we must consider the facts in a light most favorable to plaintiff.

"The   inquiry    is    'whether     the    evidence     presents    a    sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.'"

Liberty Surplus Ins. v. Nowell Amoroso, P.A., 189 N.J. 436, 445-

46 (2007) (quoting Brill v. Guardian Life Ins., 142 N.J. 520, 536

(1995)).




                                            8                                A-0616-15T1
                                A.

     Public entity liability is restricted under the Act.     Polzo

v. Cnty of Essex, 209 N.J. 51, 55 (2012).      Generally, a public

entity is "immune from tort liability unless there is a specific

statutory provision imposing liability."     Kahrar v. Borough of

Wallington, 171 N.J. 3, 10 (2012); see Kain v. Gloucester City,

436 N.J. Super. 466, 473 (App. Div. 2014); N.J.S.A. 59:1-2 and :2-

1; see Manna v. State, 129 N.J. 341, 347 (1992) (recognizing that

immunity is the dominant consideration of the Act).     "The public

entity bears the burden of proof for establishing immunity." Kain,

supra, 436 N.J. Super. at 473 (citing Bligen v. Jersey City Hous.

Auth., 131 N.J. 124, 128 (1993)).

     "Section 59:4-2 of the Act creates public liability for

dangerous conditions on public property."   Manna, supra, 129 N.J.

at 347.   The Act defines a "dangerous condition" as "a condition

of property that creates a substantial risk of injury when such

property is used with due care in a manner in which it is reasonably

foreseeable that it will be used."        N.J.S.A. 59:4-1(a); see

Garrison v. Twp. of Middletown, 154 N.J. 282, 286-87 (1998); see

also Polzo, supra, 209 N.J. at 72.   A public entity is liable for

a dangerous condition on its property

          if the plaintiff establishes that the property
          was in dangerous condition at the time of the
          injury, that the injury was proximately caused

                                 9                          A-0616-15T1
          by the dangerous condition, that the dangerous
          condition created a reasonably foreseeable
          risk of the kind of injury which was incurred,
          and that either:

               a. a negligent or wrongful act or
               omission of an employee of the
               public entity within the scope of
               his    employment    created  the
               dangerous condition; or

               b. a public entity had actual or
               constructive     notice    of    the
               dangerous condition under section
               59:4-3 a sufficient time prior to
               the injury to have taken measures to
               protect   against    the   dangerous
               condition.

          Nothing in this section shall be construed to
          impose liability upon a public entity for a
          dangerous condition of its public property if
          the action the entity took to protect against
          the condition or the failure to take such
          action was not palpably unreasonable.

          [N.J.S.A. 59:4-2.]

     Thus, for liability to attach, a plaintiff must establish:

1) that a "dangerous condition" existed on the property at the

time of the injury; 2) that the dangerous condition proximately

caused the injury; 3) that the dangerous condition "created a

reasonably foreseeable risk of the kind of injury which was

incurred," 4) that either a) the dangerous condition was caused

by a negligent employee or, alternatively, b) the public entity

knew or should have known about the condition, and 5) that the

entity's conduct was "palpably unreasonable."   Vincitore v. Sports

                               10                           A-0616-15T1
& Expo. Auth., 169 N.J. 119, 125 (2001); see also Posey ex rel.

v. Bordentown Sewerage Auth., 171 N.J. 172, 188 (2002).

       Plaintiff contends that a reasonable jury could find that the

three-and-a-half        inch   curb   height       constituted      a    dangerous

condition.      We disagree.

       Plaintiff specifically claims that the failure to maintain

the originally designed curb height was a catalyst in bringing

about the collision.        He relies upon the fact that NJDOT engineers

approved the original height for the purpose of discouraging

drivers from being tempted to mount the curbing the same manner

as Wu maneuvered his vehicle on the evening of May 9, 2011.                          To

be sure, the vertical curbs were designed to delineate the edge

of the roadway and discourage motorists from leaving the roadway

and crossing from the express lanes to the local lanes and vice

versa.       However, those facts are not controlling.              Instead, the

following critical facts are not in dispute.

       The    curb   was   constructed   in    accordance    with       the    design

specifications to provide a four-inch vertical face.                    It was not

subsequently modified or removed.             While the milling and repaving

project slightly elevated surface of the roadway by one-half inch,

the curbing itself was not altered.            The physical condition of the

curb   was     not   defective.    There      is   no   evidence    that      it   had

deteriorated through weathering or spalling.

                                      11                                      A-0616-15T1
     Plaintiff's contention that the vertical curb face should

have been six to eight inches high is without merit.        His reliance

upon the recommendation in the AASHTO guidelines for six to eight

inch curb faces is misplaced.     The express lanes of Routes 1 and

9 are a high-speed freeway.     As we have already noted, the AASHTO

guidelines   plainly   state   that    curbs   are   contraindicated   for

freeways and other high-speed roadways, stating:

          Vertical curbs should not be used along
          freeways or other high-speed roadways because
          an out-of-control vehicle may overturn or
          become airborne as a result of an impact with
          such a curb. Since curbs are not adequate to
          prevent a vehicle from leaving the roadway, a
          suitable barrier should be provided where
          redirection of vehicles is needed.

          [Geometric Design of Highways and Streets,
          supra, at 320.]

     The NJDOT Design Manual governs the design and construction

of all roadway curbs in New Jersey.       Design Manual, supra, § 5.6.2

at 5-9.   It also states that new installation of vertical curbs

shall not be constructed on freeways and are considered undesirable

on other high-speed arterials.        The Design Manual prohibits curb

heights exceeding four inches.        It expressly permits curb heights

measuring between three to four inches.        In fact, according to the

Design Manual, vertical curbs measuring less than three inches are

permissible when drainage is not an issue.



                                  12                              A-0616-15T1
     Both the original four-inch vertical face and the reduced

three-and-one-half vertical face met applicable guidelines and

standards.   The slight one-half-inch reduction of the vertical

curb face did not render it dangerous.         Additionally, curbs are

neither designed nor adequate to prevent a vehicle from leaving

the roadway, particularly when the driver is intentionally driving

over them in a sport utility vehicle.

     We acknowledge that whether a property is in a "dangerous

condition"   is   generally   a   question   for   the   finder   of     fact.

Vincitore, supra, 169 N.J. at 123; see also Daniel v. State, Dept.

of Transp., 239 N.J. Super. 563, 573 (App. Div.), cert. denied,

122 N.J. 325 (1990). Nevertheless, summary judgment is appropriate

if the evidence "'is so one-sided that defendant must prevail as

a matter of law.'"    Liberty Surplus Ins., supra, 189 N.J. at 446

(quoting Brill, supra, 142 N.J. at 536).

     The term "dangerous condition" refers only to "the physical

condition of the property itself and not to activities on the

property."   Levin v. Cnty. of Salem, 133 N.J. 35 (1993) (quoting

Sharra v. Atlantic City, 199 N.J. Super. 535, 540 (App. Div. 1985).

The physical condition of the property itself "must be defective

for there to be recovery against a public entity."          Lopez v. N.J.

Transit, 295 N.J. Super. 196, 202 (App. Div. 1996).               Here, the

physical condition of the property was not defective or dangerous.

                                   13                                  A-0616-15T1
The curb itself did not "create[] a substantial risk injury."

N.J.S.A. 59:4-1(a).      Instead, the singular apparent cause of the

accident was the dangerous driving engaged in by Wu.

     "[W]e    have     consistently    rejected     the   contention     that

dangerous activities of other persons on public property, even if

reasonably foreseeable, establish a dangerous condition of the

property itself."      Ross v. Moore, 221 N.J. Super. 1, 5 (App. Div.

1987) (citing Sharra, supra, 199 N.J. Super. at 540-41; Setrin v.

Glassboro State Coll., 136 N.J. Super. 329, 333-35 (App. Div.

1975)).   Plaintiff has not demonstrated that the curb posed an

unreasonable risk of harm even in combination with the acts of

third parties.       See Speaks v. Jersey City Hous. Auth., 193 N.J.

Super. 405, 412 (App. Div. 1984).

     Plaintiff       failed   to   produce   any      objective    evidence

demonstrating that the three-and-a-half inch vertical curb face

constituted   a   dangerous    condition.         Given   this   record,    no

reasonable factfinder could conclude that the property was in a

dangerous condition.      Therefore, dismissal of plaintiff's claims

against the State and NJDOT was appropriate

                                      B.

     In light of our ruling that three-and-one-half-inch curb

height did not constitute a dangerous condition, we need not

address plaintiff's claim that the conduct of the State and NJDOT

                                      14                             A-0616-15T1
was "palpably unreasonable," since that issue only arises when

there is an underlying dangerous condition.    See N.J.S.A. 59:4-2

(public entity not liable for a dangerous condition if its conduct

was not palpably unreasonable).

     Nor need we address plaintiff's claim that defendants are

liable for failing to provide adequate warning of a non-existent

dangerous condition.   See N.J.S.A. 59:4-4 (liability for failure

to provide emergency warning signals to warn of a dangerous

condition).   In any event, the State and NJDOT are immune for

failure to warn of the alleged hazardous nature of the curb.     See

Kolitch v. Lindedahl, 100 N.J. 485, 496 (1985) (State not liable

for failure to warn of the hazardous nature of roadway curve)

(citing Aebi v. Monmouth Cnty. Highway Dept., 148 N.J. Super. 430

(App. Div. 1977)); N.J.S.A. 59:4-5 (immunity for failure to provide

ordinary traffic signals).

                                  C.

     The State and NJDOT also contend that they are entitled to

the plan or design immunity provided by the Act for a claim based

on the alleged dangerous condition.    N.J.S.A. 59:4-6(a) provides:

          Neither the public entity nor a public
          employee is liable under this chapter for an
          injury caused by the plan or design of public
          property, either in its original construction
          or any improvement thereto, where such plan
          or design has been approved in advance of the
          construction or improvement by the Legislature

                               15                           A-0616-15T1
          or the governing body of a public entity or
          some other body or a public employee
          exercising discretionary authority to give
          such approval or where such plan or design is
          prepared   in   conformity   with   standards
          previously so approved.

          [N.J.S.A. 59:4-6(a).]

     Plaintiff argues summary judgment based on plan or design

immunity was inappropriate because the three-and-a-half inch curb

did not strictly conform to the height approved in the original

design, thereby precluding immunity under N.J.S.A. 59:4-6(a).

     Because we hold that the vertical curb and concrete island

did not constitute a dangerous condition within the meaning of the

Act, we need not decide the discrete issue of whether the State

and NJDOT are immune from liability for the plan or design of the

original four-inch curb height, and the construction of the curb

and roadway in conformity with that plan and design.   We also need

not address whether the one-half-inch reduction in the curb height

that resulted from the repaving abrogated any applicable plan or

design immunity in this matter.

                                  D.

     Plaintiff also contends that the motion judge failed to set

forth adequate findings of fact and conclusions of law in her

ruling.   Regardless of the alleged incompleteness of the motion

judge's oral analysis, we are satisfied that the motion record and


                               16                           A-0616-15T1
the governing case law clearly support the judge's entry of summary

judgment.     See Isko v. Planning Bd. of Livingston, 51 N.J. 162,

175 (1968).

     Affirmed.




                                 17                         A-0616-15T1